Case: 18-60568      Document: 00514951842         Page: 1    Date Filed: 05/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-60568                            May 10, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TERRY LEE REDDIX, also known as Fat, also known as Fathead, also known
as Twin,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:17-CR-68-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Terry Lee Reddix appeals his below-guidelines sentence after pleading
guilty, pursuant to a written plea agreement, to possession of a controlled
substance with intent to distribute.            Reddix challenges the sentence as
procedurally unreasonable on the basis that the district court erroneously
imposed enhancements to his guidelines range without sufficient evidence.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60568    Document: 00514951842    Page: 2   Date Filed: 05/10/2019


                                No. 18-60568

The Government moves to dismiss the appeal because of an appeal waiver in
Reddix’s plea agreement; alternatively, it moves for summary affirmance.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Based on our review of the
record, Reddix knowingly and voluntarily entered his plea agreement,
including the appeal waiver, which is enforceable and bars his appeal. See
United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005). There is no merit
to Reddix’s contention that his appeal waiver was unknowing because he
entered into it prior to sentencing and without knowledge of his ultimate
sentence. See United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).
      We GRANT the Government’s motion to dismiss and need not address
the alternate motion for summary affirmance.
      APPEAL DISMISSED.




                                      2